oO ON DO OH FP WD YP =

—
—

—_
N

NO NO FEF FOF OOO rE rll
—- oc 0 ex HD nH FF W

N N N N N
DN wn. WON

nN
~]

i)
——---GO

|Case 3:17-cv-00263-MMD-CLB Document 69 Filed 03/06/20 Page 1 of 2

 

_\/ FILED RECEIVED
—~—_ ENTERED ___ SERVED ON
|| Katherine F. Parks, Esq. - State Bar No. 6227 COUNSEL/PARTIES OF RECORD

 

Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B MAR -6 2020
Reno, Nevada 89509
(775) 786-2882

 

 

 

 

 

CLERK US DISTRICT COURT
kfp@thorndal.com DISTRICT OF NEVADA
Attorneys for Defendant BY: DEPUTY

 

 

LYON COUNTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

THOMAS SJOBERG,

wo CASE NO. 3:17-cv-00263-MMD-CLB
Plaintiff,

VS.

STIPULATION AND [PROPOSED}
LYON COUNTY, ORDER TO EXTEND TIME TO FILE

OPPOSITION TO MOTION FOR
PARTIAL SUMMARY JUDGMENT

Defendants.
efendants [ECF NO. 64] - (Second Request)

 

 

COMES NOW Defendant, LYON COUNTY, and Plaintiff, THOMAS SJOBERG, by
and through their attorneys of record, and hereby request an extension of time for LYON
COUNTY to file its opposition to the motion for partial summary judgment [ECF No. 64] filed
on February 4, 2020.

The opposition is currently due on March 10, 2020, and the Defendant requests an
additional one week extension of time through and until March 17, 2020, to file its opposition to
the motion for partial summary judgment. This is the parties’ second request to extend said
///

///
//
ITT

 

 

 
—

DON Rae i
Sb |= 6 © we I DH BF WN HK OS

23)
24
25
26
27
28

Case 3:17-cv-00263-MMD-CLB Document 69 Filed 03/06/20 Page 2 of 2

deadline and they submit that the instant request is due to caseload, calendaring and staffing

issues recently experienced by the law firm for LYON COUNTY and not for the purpose of

Oo Oo NY DBD AW Fe W WN

undue delay.

 

DATED this 6" day of March, 2020.

LAW OFFICES OF TERRI KEYSER-COOPER

By:_Z.s / Terri Keyser-Cooper
Terri Keyser-Cooper, Esq.

State Bar No. 3984

1130 Wakefield Trial

Reno, Nevada 89523

(775) 337-0323
keysercooper@lawyer.com
Attorney for Plaintiff

THOMAS SJOBERG

 

DATED this 6" day of March, 2020.

THORNDAL ARMSTRONG DELK
BALKENBUSH & EISINGER

By:_/s / Katherine F. Parks
Katherine F. Parks, Esq.
State Bar No. 6227
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
(775) 786-2882
kfp@thorndal.com
Attorneys for Defendant
LYON COUNTY

 

 

IT IS SO ORDERED.

 

 

ORDER

DATED UG (@__, 2020.

ert.

UeiTED STATES MAGISTRATE JUDGE

 

 
